Order   ISSUed   October 3, 2012




                                             In The
                                    nitrt uf Anah
                         fiu11i Di5tnct       Lit    (!cxa at     tlla
                                      No. 05-1 1-01042-CV


                     INWOOD ON THE PARK APARTMENTS, Appellant

                                                V.

STEPHANIE MORRIS AND ALL OCCUPANTS OF 5720 FOREST PARK ROAD, APT.
                 4107, DALLAS, TEXAS 75235, Appellces


                                            ORDER


                         Before Justices FitzGerald, Murphy, and Fillmore




        The Motion for Rehearing En Banc filed by appellee is hereby OVERRULED.




                                                                              V

                                                      \IARY MURPHY
                                                      J IJSTI( ‘I